Citation Nr: 1112149	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-43 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic back disability. 

2.  Entitlement to service connection for a chronic left knee disability.

3.  Entitlement to service connection for a chronic right foot disability.

4.  Entitlement to service connection for a chronic right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1952 to June 1955, and with the United States Air Force from February 1961 to February 1978.  His service record shows that he was a pararescue recovery medic who served in combat in the Republic of Vietnam.  His military decorations for valor include the Distinguished Flying Cross with 3rd Oak Leaf Cluster, the Purple Heart Medal, and the Silver Star Medal.  Additionally, his other military decorations for meritorious service include the Bronze Star Medal and multiple awards of the Air Medal and the Air Force Commendation Medal. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen his previously denied claim of entitlement to service connection for a chronic back disability for failure to submit new and material evidence, and denied his claims of entitlement to service connection for a left knee disability, a right foot disability, and a right shoulder disability.  

In April 2010, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony and submit evidence in support of his appeal at a Board hearing before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims for the Board's consideration.

By appellate decision dated in November 2010, the Board determined that new and material evidence had been submitted with respect to the issue of service connection for a chronic back disability and reopened this claim for a de novo review on the merits and remanded this matter as well as the additional service connection claims on appeal for additional evidentiary development.  Thereafter, the RO confirmed the prior denials for VA compensation for these claims in a January 2011 rating decision/supplemental statement of the case.  Afterwards, the case was returned to the Board in February 2011 and the Veteran now continues his appeal.

For the reasons that will be discussed below, the issues of entitlement to service connection for a chronic back disability and right foot disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran and his representative if any further action is needed on their part.

Please note that this case has been advanced on the Board's docket, in accordance with 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The Veteran sustained a traumatic injury of his right shoulder with residual anterior labral defect while engaged in parachute jumps during active military service.

2.  The Veteran's degenerative joint disease of his left knee had its onset in active military service.


CONCLUSIONS OF LAW

1.  A traumatic injury of the Veteran's right shoulder with residual anterior labral defect was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2010).  

2.  Degenerative joint disease of the Veteran's left knee was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As will be further discussed below, the Veteran's claims of entitlement to service connection for a right shoulder disability and left knee disability are being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) with regard to these specific claims is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning these specific matters on appeal.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2010).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2010)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of right shoulder symptoms in service will permit service connection for a right shoulder disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Noting that the appellant is a veteran of armed combat against enemy forces during active duty, his assertions of an event during combat are to be presumed to be true if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

In his written statements in support of his claims and his oral hearing testimony before the Board, the Veteran presented his essential contention that his current orthopedic disabilities of his left knee and right shoulder were the result of repetitive traumatic physical stress imposed on his physiology during the course of over two decades of military services, during which he participated in over one thousand parachute jumps during training and combat conditions, with the associated strain on his shoulders from the parachute harness being violently jerked at the moment of sudden and rapid deceleration from free-fall when his parachute canopy deployed, and the hard impact on his knees when landing on the ground.  He submitted into evidence photocopies of excerpts from his extensive parachute jump log from service, which show notations describing incidences of harder than normal landings and jumps where he sustained shoulder and knee pain as a result.

The Veteran's service treatment records indicate no treatment for complaints specific to his left knee and right shoulder during either of his periods of active duty.  Post-service clinical records show no diagnosis or treatment for an arthritic orthopedic disability of his left knee or right shoulder that was manifested to a compensable degree within one year after his separation from active duty in February 1978.   Current post-service medical records demonstrate degenerative changes of his left knee joint as early as June 1989 with a current diagnosis of left knee degenerative joint disease on VA examination in December 2010.  The post-service medical records also show diagnoses and treatment beginning in 1991 for old traumatic injury of the right shoulder with anterior labral defect and right shoulder subacromial impingement with subsequent history of two arthroscopic procedures for a right shoulder biceps tenotomy and synovectomy.  His current pertinent diagnoses are right shoulder osteoarthritis, peritendinitis, and capsulitis, status post two arthroscopic surgeries.  As relevant, nexus opinions presented in the December 2010 VA examination reports stated that the aforementioned left knee and right shoulder diagnoses were age-related and not secondary to his service-connected fracture residuals and traumatic arthritis of his right knee.  However, although the Veteran's history of participating in over a thousand paratrooper jumps during active duty was mentioned in the preface of the VA examination report, the actual clinical opinions presented did not contain adequate discussion of this history and its etiological significance, if any, to his present left knee and right shoulder disabilities.  Nevertheless, the evidence of record does include treatment reports dated in January 1991 from Eglin Air Force Base military hospital showing  treatment for the Veteran's right and left knee complaints, in which the treating physician acknowledged the Veteran's history of over 1000 parachute jumps in active duty and opined that his bilateral chronic knee pain was secondary to parachute jumps during service.  The evidence of record also includes a March 2006 statement from the Veteran's private physician, Mark Tenholder, M.D., who examined and treated the Veteran for his right shoulder complaints and diagnosed him with a right shoulder acromial impingement and an old traumatic injury of his right shoulder with residual anterior labral defect that was "likely related to an old traumatic parachuting injury."

The Board has considered the evidence of record and finds that it is in relative equipoise regarding that evidence which weighs against his claim for VA compensation for a right shoulder and left knee disability (i.e., no documentation of treatment or complaint regarding either joint during service or within the first year after discharge from service and the December 2010 nexus opinion attributing them to the aging process and not secondary to a service-connected disability), versus that evidence weighing in favor of his claim (i.e., the Veteran's lengthy term of service with over a thousand parachute jumps to his credit, his credible statements and jump log notations regarding his left knee and right shoulder being repetitively subjected to traumatic physical stress during these many parachute jumps, and his treating physicians' comments that his current left knee disability and part of his right shoulder disability are attributable to physical stresses incurred during his long history of multiple parachute jumps).  Therefore, because the evidence in this case is approximately balanced, the Board will confer all doubt in favor of the Veteran and conclude that he has proven his claim for VA compensation for degenerative joint disease of the left knee and an anterior labral defect of the right shoulder as a residual of a right shoulder injury.  His appeal is thus granted with respect to these matters.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).        


ORDER

Service connection for an anterior labral defect of the right shoulder, residual of a right shoulder injury sustained in military service, is granted.

Service connection for degenerative joint disease of the left knee is granted.


REMAND

The Board notes that the current clinical evidence indicates that the Veteran presently has diagnoses of chronic disabilities affecting his back and right foot.  These include a flattened lumbar lordosis with osteopenia and spondylosis with musculoligamentous lumbar sprain and strain with regard to his spine; and peroneal superficial neuritis with interdigital neuroma, status post Morton's neuroma excision in 2000, with recurrent foot pain with regard to his right foot.  

In November 2010, the Board remanded the case for a VA medical examination to obtain a nexus opinion regarding the relationship between the above disabilities and the Veteran's military service.  The remand instructions specifically requested the VA examiner's opinion to consider and address in detail the contributory role of the Veteran's service history to his development of his current back and right foot disabilities, as his service records show his participation in over 1000 parachute jumps during his long military career, during which he injured his back and lower extremities, according to his jump diary entries.  The remand instructions also requested the examiner to address whether the Veteran's current chronic right foot disability (i.e., peroneal superficial neuritis with interdigital neuroma, status post Morton's neuroma excision in 2000) could result from repetitive stress and impact injuries on his right foot as a result of these parachute landings.  Looking at his military record, it is not implausible that a history of a thousand parachute jumps with full equipment and gear carried on his back may have resulted in imposing repeated physical trauma and stress to his musculoskeletal system, such that chronic orthopedic disabilities of his back may have resulted.  It is also not implausible that his development of a Morton's neuroma may be related to such a history of recurrent impact stress on his feet.  However, the December 2010 medical examination report and its associated medical nexus opinions obtained are inadequate because they do not sufficiently address this nexus theory with discussion and rationale, instead merely presenting the conclusory remark that his back and right disabilities were not caused by service because his "(service treatment records) are silent" for treatment of these conditions.  The Board finds that this, by itself, is an inadequate rationale with respect to the question posited by the evidence, which is whether or not physical stress and trauma associated with his established history of over a thousand parachute jumps could result in his current spine and right foot diagnoses.  As such, the opinion presented by the examiner in December 2010 is inadequate for rating purposes and the case must therefore be sent back for a corrective addendum opinion containing additional discussion to support its nexus conclusions.  [The United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).]

The Board notes that the examiner who presented the December 2010 nexus opinion determined, in pertinent part, that the Veteran's disabilities of his back and right foot were not secondarily related to his service-connected orthopedic disabilities of his right lower extremity as the record contained no objective evidence of a clinical correlation between these disabling entities.  While this is in partial compliance with the Board's remand instructions of November 2010, insomuch as it presented an opinion as to why a causative etiological relationship did not exist between them, the examiner failed to fully comply with the Board's remand instructions as he failed to address the question of whether or not the disabilities of the Veteran's back and right foot were aggravated (that is to say, permanently worsened beyond their normal natural progression) by his service-connected orthopedic disabilities of his right lower extremity.  A remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stefl v. Nicholson, 21 Vet. App. 120 (2007)   

Therefore, in view of the foregoing discussion, the issues of entitlement to service connection for chronic disabilities of the Veteran's back and right foot should once again be remanded to the RO, via the AMC, so that addendum opinions to the December 2010 examination report, correcting the defects of the nexus opinions contained therein, may be obtained.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following actions:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2.  The Veteran's claims file should be made available for review by the examiner who presented the nexus opinions expressed in the December 2010 VA examination report.  

The examiner should be asked to review the Veteran's claims file and base any opinion provided on the foregoing review thereof.  The examiner should indicate on the examination report that such a review was conducted. 

Then, within the context of the Veteran's clinical history, including his established history of having over 1000 parachute jumps during the course of his 20-year military career (with indications in his jump diary that he sustained impact injuries to his back and lower extremities during several hard landings), the examiner should provide a nexus opinion as to the likelihood that the Veteran's current orthopedic diagnoses as they pertain to his spine, and his peroneal superficial neuritis with interdigital neuroma, status post Morton's neuroma excision, right foot, with recurrent pain of his right foot, are either directly related to service or aggravated by his service-connected right knee, right tibia, and right fibula disabilities, as set forth below.  

(a.)  The examiner should provide an addendum opinion as to whether it is at least as likely as not that the current orthopedic diagnoses as they pertain to the Veteran's spine were incurred as a result of repetitive stress injuries in service, consistent with the Veteran's military career as a pararescue recovery jumper credited with 1000 parachute jumps.  

(b.)  The examiner should provide an addendum opinion as to whether it is at least as likely as not that the current diagnoses of peroneal superficial neuritis with interdigital neuroma, status post Morton's neuroma excision, right foot, with recurrent pain of the right foot, were incurred as a result of repetitive stress injuries in service, consistent with the Veteran's military career as a pararescue recovery jumper credited with 1000 parachute jumps.  

(c.)  An addendum opinion should be provided as to whether it is at least as likely as not that the Veteran's service-connected right knee laxity and/or residuals of a chipped fracture of the right fibula and a fracture of the medial plateau of the right tibia with traumatic right knee arthritis aggravated (i.e., permanently worsened beyond their natural level of progression) his diagnoses pertaining to his current spine and right foot disabilities.  

If such aggravation is found to exist, it would be helpful if the examiner would provide an assessment, if possible, of the baseline level of impairment of the current spine and right foot disabilities prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the aforementioned service-connected right lower extremity disabilities.  If it is not possible to provide such an assessment, the examiner should so state.  

A complete rationale for any opinion expressed should be provided.

If the examiner is unable to provide any of the requested addendum opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims of entitlement to service connection for chronic disabilities of his back and right foot should be readjudicated following review of all relevant evidence associated with the claims file.  If the appeal remains denied with respect to any of these issues, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, this issue or issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO is respectfully reminded that a VA remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stefl v. Nicholson, 21 Vet. App. 120 (2007)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


